J-A16023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KENNETH MARTIN                             :
                                               :
                       Appellant               :   No. 1474 MDA 2020

             Appeal from the PCRA Order Entered October 27, 2020
     In the Court of Common Pleas of Lycoming County Criminal Division at
           No(s): CP-41-CR-0001662-2012, CP-41-CR-0001990-2013


BEFORE:       KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                          FILED: AUGUST 5, 2022

        Kenneth Martin (Appellant) appeals from the order entered in the

Lycoming County Court of Common Pleas, denying his first, timely Post

Conviction Relief Act1 (PCRA) petition. He seeks relief from the judgment of

sentence entered following his jury convictions of conspiracy, aggravated

assault, robbery,2 and related offenses. Previously, on October 26, 2021, this

panel quashed Appellant’s appeal, concluding his single notice of appeal did

not comply with Pa.R.A.P. 341(a) or Commonwealth v. Walker, 185 A.3d



____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.

2   See 18 Pa.C.S. §§ 903, 2702(a)(4), 3701(a)(1)(ii), (iv).
J-A16023-21


969 (Pa. 2018).3 On May 9, 2022, the Pennsylvania Supreme Court vacated

our decision and remanded for this Court to reconsider in light of

Commonwealth v. Young, 265 A.3d 462 (Pa. 2021).4 We now conclude

that under Young, Appellant’s notice of appeal does not violate Walker, and

thus we address his issues: seven allegations of trial counsel’s ineffectiveness,

as well as a claim of after-discovered evidence.      After careful review, we

affirm.

       Preliminarily, we note Appellant’s counsel, Helen Stolinas, Esquire,

raises a large number of claims, but fails to address any of the PCRA court’s

well-reasoned analyses. We remind counsel of

       the importance of expert, focused appellate advocacy. While
       criminal defendants often believe that the best way to pursue their
       appeals is by raising the greatest number of issues, actually, the
       opposite is true: selecting the few most important issues
       succinctly stated presents the greatest likelihood of success. We
       concur with the view of an eminent appellate jurist, Judge Ruggero
       Aldisert, that the number of claims raised in an appeal is usually
       in inverse proportion to their merit and that a large number of
       claims raises the presumption that all are invalid. As Judge


____________________________________________


3 See Walker, 185 A.3d at 972 (when “one or more orders resolves issues
arising on more than one docket or relating to more than one judgment,
separate notices of appeals must be filed”), citing Pa.R.A.P. 341, cmt.

4 See Young, 265 A.3d at 477 (reaffirming Walker’s pronouncement that
proper Rule 341(a) practice is to file separate appeals from an order resolving
more than one docket, but expressly overruling those statements in the
opinion indicating “[t]he failure to do so requires the appellate court to quash
the appeal,” and holding, “where a timely appeal is erroneously filed at only
one docket, [Pa.R.A.P.] 902 permits the appellate court, in its discretion, to
allow correction of the error, where appropriate”).


                                           -2-
J-A16023-21


        Aldisert puts it, “Appellate advocacy is measured by effectiveness,
        not loquaciousness.”

See Commonwealth v. Ellis, 626 A.2d 1137, 1140-41 (Pa. 1993), citing R.

Aldisert, “The Appellate Bar: Professional Competence & Professional

Responsibility — A View From the Jaundiced Eye of One Appellate Judge,” 11

CAP.U.L.REV. 445, 458 (1982). See also Commonwealth v. Walker, 954

A.2d 1249, 1255 (Pa. Super. 2008) (en banc) (“This Court is an error-

correcting court; it is not an error-finding court.”).

                  I. Notice of Appeal Under Walker & Young

        We first review the issue remanded by the Pennsylvania Supreme

Court — whether Appellant’s notice of appeal was proper under Walker and

Young. Additionally, this is the first issue in Appellant’s brief. Appellant’s

Brief at 20-22.

        We reiterate the following relevant procedural history:      following a

preliminary hearing in September of 2012, almost all the charges against

Appellant were held over for court, at trial docket CP-41-CR-0001662-2012

(Docket 1662-2012). The Commonwealth refiled a burglary5 charge at trial

docket CP-41-CR-0001990-2013 (Docket 1990-2013), which was held over

for court.       The trial court consolidated the two dockets in 2014.




____________________________________________


5   18 Pa.C.S. § 3502(a).


                                           -3-
J-A16023-21


Commonwealth v. Martin, 1962 MDA 2016 (unpub. memo. at 6) (Pa. Super.

June 26, 2018) (direct appeal).

      The PCRA court entered the underlying PCRA order on October 27, 2020;

this order listed both trial docket numbers. On November 16th, Appellant’s

then-attorney, Leonard Gryskewicz, Jr., Esquire, filed one notice of appeal,

which similarly listed both docket numbers.       The PCRA court subsequently

permitted Attorney Gryskewicz to withdraw and appointed present counsel,

Attorney Stolinas.

      On January 4, 2021, Attorney Stolinas filed a motion with the PCRA court

to substitute the notice of appeal with two separate notices of appeal. The

motion asserted: “Attorney Gryskewicz was ineffective for failing to file

separate Notices of Appeal and the pending appeal will undoubtedly be

quashed by the Superior Court.” Appellant’s Motion to Substitute Notice of

Appeal Nunc Pro Tunc, 1/4/21, at 1.        The PCRA court denied the motion,

reasoning, inter alia, that it lacked jurisdiction to grant relief on any new claim

of PCRA counsel’s ineffectiveness because the case was pending on appeal.

Order, 1/12/21, at 1-2.

      As stated above, this panel quashed this appeal on October 26, 2021,

noting that while the Pennsylvania Supreme Court had granted allowance of

appeal in Young, we were constrained to apply the then-controlling law, which

was Walker’s “bright line rule” to file separate notices of appeal at each trial




                                       -4-
J-A16023-21


docket. We noted, however, that Appellant could seek allowance of appeal in

the Supreme Court. Appellant did so.

      Thereafter, the Supreme Court issued a decision in Young. In that case,

some charges were initially bound over for court, and the Commonwealth

successfully refiled other charges, which resulted in three trial dockets for the

same defendant. Young, 265 A.3d at 465-66. Subsequently, the trial court

issued a suppression order in favor of the defendant, which listed all three

docket numbers. Id. at 466. The Commonwealth filed one notice of appeal,

which likewise contained all three docket numbers. Id. There was no dispute

the notice of appeal was timely filed. Id. at 476. In addressing the potential

Walker violation, the Commonwealth “candidly admit[ted] it submitted only

one notice of appeal” and requested permission from this Court to file separate

notices of appeal, to comply with Walker. Id. at 476. This Court denied the

request and quashed. See id. at 467.

      On review, our Supreme Court considered Pa.R.A.P. 902, which

provides:

      “Failure of an appellant to take any step other than the timely
      filing of a notice of appeal does not affect the validity of the
      appeal, but it is subject to such action as the appellate court
      deems appropriate, which may include, but is not limited to,
      remand of the matter to the lower court so that the omitted
      procedural step may be taken.”

Young, 265 A.3d at 475, quoting Pa.R.A.P. 902 (emphasis removed). The

Court noted, “Rule 902 permits the appellate court, in its discretion, to allow

correction of the error, where appropriate[,]” and agreed “with the

                                      -5-
J-A16023-21


Commonwealth that ‘there would have been no prejudice’ to the defendant[ ]

had the Superior Court granted its prompt and clear request for remand to

correct the procedural defect once it was identified.” Young, 265 A.3d at 477

(footnote & citation omitted).      The Supreme Court held that under the

particular circumstances, quashal was not required, and remanded to the

Superior Court to reconsider the Commonwealth’s request to file amended

notices of appeal. Id. at 476-78.

      On May 9, 2022, the Court vacated the quashal in this case and

remanded for this Court to reconsider Appellant in light of the Young decision.

      Analogous to the facts in Young, some charges against Appellant were

initially bound over for court, the Commonwealth successfully refiled a

burglary charge, and thus the same criminal incident gave rise to two trial

docket numbers.    See Young, 265 A.3d at 465-66.        Like the suppression

order in Young, the underlying PCRA order addressed the same defendant

and “one set of facts and issues[.]” See id. at 468. Appellant’s notice of

appeal was timely filed. However, Appellant’s present counsel recognized that

PCRA counsel filed a defective single notice of appeal, anticipated quashal,

and thus requested leave from the PCRA court to file substituted notices of

appeal to come into compliance with Walker. Although the PCRA court denied

that request, we now apply Young and Pa.R.A.P. 902, and conclude we may

overlook the defective, single notice of appeal. See id. at 477.




                                      -6-
J-A16023-21


                        II. Facts & Direct Appeal

     On direct appeal, this Court set forth a detailed account of the facts and

procedural trial history. Martin, 1962 MDA 2016 at 1-10. For ease of this

PCRA appeal review, we excerpt the following relevant background.          The

victim, Noor Ford (the Victim) sold heroin for Appellant and owed him

approximately $1,000. On June 19, 2012, Appellant and two men entered the

Victim’s motel room without permission. Appellant aimed a semiautomatic

pistol at the Victim and demanded the money owed. When the Victim replied

he did not have any money, Appellant pistol-whipped him and his companions

punched and kicked the Victim, eventually knocking him unconscious. The

three men ransacked the Victim’s room, stealing money, heroin, an Xbox

video game console, backpack, duffel bag, and the Victim’s iPhone.         The

motel’s surveillance video showed Appellant and two men leaving with a duffel

bag and a backpack.

     Pennsylvania State Trooper Tyson Havens, who had known the Victim

for a few years, participated in the investigation.        From the motel’s

surveillance video, he identified two of the assailants as Terrence Forsythe

and Michael Wills. In an interview at the hospital, the Victim told Trooper

Havens he was assaulted by two people named “Snoop” and “Dark,” as well

as a third person whose name he did not know. Martin, 1962 MDA 2016 at

2. In a second interview with police, the Victim described “Snoop” as having

the number “13” tattooed between his eyes. Id. Based on this description,


                                    -7-
J-A16023-21


Trooper Havens identified “Snoop” to be Appellant. “During a third interview,

[the Victim] signed a statement typed by Trooper Havens after making several

redactions out of fear for his safety because of threats from Appellant.” Id.

at 3-4.    Finally, Trooper Havens learned that photographs — of Appellant

punching the Victim and of the Victim’s swollen and bloody face — were posted

to Instagram with suggestions that the Victim was beaten due to a drug debt.

       Following a mistrial in June of 2015, these charges proceeded to a jury

trial in January of 2016. Appellant was represented at both trials by Edward

Rymsza (Trial Counsel). The Victim testified he did not recall: being present

at the motel on the day of the assault; being injured or treated at the hospital;

nor being interviewed by police.          N.T. Jury Trial, 1/28/16, at 97-98.   The

Commonwealth made an oral motion for the trial court to declare the Victim

unavailable as a witness.6 Id. at 99. Over Trial Counsel’s objection, the trial

____________________________________________


6 The trial court had previously declared the Victim an unavailable witness at
two pre-trial hearings. First, the Victim failed to appear at the September
2012 preliminary hearing for Docket 1662-2012.

       There was evidence [the Victim] had fled from the area because
       of threats received from Appellant. Trooper Havens testified [the
       Victim] told him that if Appellant or his people found out about his
       cooperation, he and his family would be put at risk . . . .

Martin, 1962 MDA 2016 at 5 n.4, citing N.T., 9/13/12, at 20. The trial court
accordingly permitted the Commonwealth to introduce the Victim’s statements
to police.

     Subsequently, the Victim was found and held on a material witness
warrant. Martin, 1962 MDA 2016 at 5. At a March 10, 2014, pre-trial
(Footnote Continued Next Page)


                                           -8-
J-A16023-21


court agreed, and further found that due to Appellant’s own wrongdoing, he

forfeited his right to cross-examine the Victim and to call the Victim as a

witness. Id. at 128-29 (trial court citing U.S. v. White, 116 F.3d 903, 911

(D.C.Cir. 1997), “[T]he defendant who has removed an adverse witness is in

a weak position to complain about losing a chance to cross examine that

witness.”).    The court thus permitted the Commonwealth to introduce the

Victim’s prior oral and written statements. Id. at 112-16.

       Appellant did not testify or present evidence. N.T. Jury Trial, 1/29/16,

8:40 a.m., at 119.       The jury found Appellant guilty of two counts each of

conspiracy and robbery, and one count each of aggravated assault, burglary,

simple assault, terroristic threats, recklessly endangering another person,

criminal trespass, theft by unlawful taking, and receiving stolen property.7

       On July 7, 2016, the trial court imposed an aggregate sentence of 7½

to 20 years’ incarceration. This Court affirmed the judgment of sentence on


____________________________________________


omnibus hearing, however, the Victim testified he could not remember the
assault or any of the statements he made to Trooper Havens. Id. at 6. The
trial court found forfeiture by wrongdoing, reasoning that although the Victim
was now physically present to testify, “[i]t was apparent to the court [the
Victim] was feigning a lack of memory to avoid admitting anything in
[Appellant’s] presence.” Id. at 7, quoting Trial Ct. Op., 9/24/14, at 6. See
Pa.R.E. 804(b)(6) (“The following [is] not excluded by the rule against hearsay
if the declarant is unavailable as a witness: [a] statement offered against a
party that wrongfully caused . . . the declarant’s unavailability as a witness,
and did so intending that result.”).

7See 18 Pa.C.S. §§ 2701(a)(1), 2705, 2706(a)(1), 3503(a)(1)(i), 3921(a),
3925(a).


                                           -9-
J-A16023-21


June 26, 2018, and on December 26th, our Supreme Court denied Appellant’s

petition for allowance of appeal.

                              III. PCRA Proceedings

       Appellant filed the instant, first, timely PCRA petition pro se on February

25, 2019.8      He then privately retained Attorney Gryskewicz and David

Lampman, Esquire,9 who filed a 35-page supplemental PCRA petition on June

28th, raising 11 claims of ineffective assistance of counsel. This petition also

presented a claim of after-discovered evidence, in the form of a February 2017

letter by the Victim, which stated he did not “recall ever seeing [Appellant]

involve[d] in the situation,” and “[a]ny suggestion made is due to Trooper

Haven forcefull [sic] and personal agenda towards” Appellant.          Un-Sworn

Affidavit by Noor Ford, 2/10/17, Exh. A to Appellant’s Supplemental PCRA

Petition, 6/28/19.

       On July 21, 2020, the PCRA court granted an evidentiary hearing on two

of Appellant’s claims, that Trial Counsel was ineffective for: (1) not calling

Jermaine Mullen to testify at trial; and (2) not moving for a mistrial when the



____________________________________________


8 See 42 Pa.C.S. § 9545(b)(1) (“[Any PCRA petition] shall be filed within one
year of the date the judgment becomes final[.]”), (3) (“[A] judgment becomes
final at the conclusion of direct review, including discretionary review in the
Supreme Court of the United States and the Supreme Court of Pennsylvania,
or at the expiration of time for seeking the review.”).

9 This panel’s prior memorandum mistakenly stated these attorneys were
court-appointed.


                                          - 10 -
J-A16023-21


Commonwealth played a portion of the Victim’s recorded statement, which the

trial court had previously ruled was inadmissible.       The court also gave

Pa.R.Crim.P. 907 notice of intent to dismiss Appellant’s remaining claims

without a hearing, issuing a thorough, 32-page opinion addressing each issue.

      The PCRA court conducted the evidentiary hearing on September 24,

2020. Trial Counsel, Appellant, and Trooper Havens testified. Appellant also

called Jermaine Mullen. On October 27th, the PCRA court denied Appellant’s

PCRA petition, issuing a second opinion, which thoroughly addressed the two

ineffectiveness claims heard at the evidentiary hearing.      Appellant filed a

timely notice of appeal as discussed above, and complied with the court’s

order to file a Pa.R.A.P. 1925(b) statement of errors complained of on appeal.

            IV. Questions Presented & Standard of Review

      Appellant presents ten issues, one with sub-issues, for our review:

      1. Is the inclusion of two docket numbers on the notice of appeal
      by prior counsel fatal to Appellant’s right to appellate review of
      the denial of the PCRA, even though there was one consolidated
      trial and current counsel made a timely effort to correct the record
      in the trial court?

      2. Was counsel ineffective for arguing the incorrect legal standard
      and requesting an improper remedy when the Commonwealth
      made an ex parte request for a change of trial judge?

      3. Was counsel ineffective in responding and objecting to
      testimony from and about the alleged victim as follows:

          a. Failing to ask for a mistrial when the Commonwealth played
          a recording in which the witness stated he was afraid of being
          threatened in violation of the Court’s prior ruling precluding
          the introduction of that portion of the tape?


                                     - 11 -
J-A16023-21


          b. Failing to raise a specific objection to the trial court’s ruling
          disallowing Noor Ford as a witness in the defense case-in-
          chief, which violated Appellant’s 6th Amendment and
          Pennsylvania Constitutional rights to call witnesses, present
          a defense, and to due process of law?

          c. Failing to confront the . . . trooper with the alleged victim’s
          statements that he did not trust the trooper, and related
          statements made during the Pre-Trial Hearings?

      4. Was counsel ineffective for failing to object to the trooper’s
      testimony regarding [A]ppellant’s girlfriend and her association
      with criminals and criminal activity that was more prejudicial than
      probative?

      5. Was trial counsel ineffective for withdrawing his hearsay
      objection to the trooper’s testimony that a local attorney greeted
      Appellant by his street name, and Appellant responded to that
      name, when identity was at issue?

      6. Was counsel ineffective for failing to lodge an objection to the
      Instagram photograph of Appellant counting stacks of money?

      7. Was counsel ineffective for failing to call a witness for the
      defense who could negate the elements of robbery and theft?

      8. Was counsel ineffective for failing to object to the prosecutor’s
      prejudicial argument which tended to inflame the jury?

      9. Did the letter in which the alleged victim stated that he didn’t
      recall Appellant’s participation in the incident and that “any
      suggestion made is due” to the trooper’s “forceful and personal
      agenda against Appellant” constitute after-discovered evidence
      which entitled Appellant to relief under the PCRA?

      10. Did the cumulative impact of Trial Counsel’s errors create such
      prejudice as to violate the Appellant’s rights to a fair trial under
      the US and Pennsylvania Constitutions?

Appellant’s Brief at 4-6.

      “On appeal from the denial of PCRA relief, our standard of review is

whether the findings of the PCRA court are supported by the record and free

                                      - 12 -
J-A16023-21


of legal error.” Commonwealth v. Sneed, 45 A.3d 1096, 1105 (Pa. 2012)

(citation omitted).

       To prevail on a claim that counsel was constitutionally ineffective,
       the defendant must overcome the presumption that counsel was
       effective by showing that: (1) the underlying substantive claim
       has arguable merit; (2) counsel whose effectiveness is being
       challenged did not have a reasonable basis for his or her actions
       or failure to act; and (3) the petitioner suffered prejudice as a
       result of counsel’s deficient performance.           “[B]oilerplate
       allegations and bald assertions of no reasonable basis and/or
       ensuing prejudice cannot satisfy a petitioner’s burden to prove
       that counsel was ineffective.” Moreover, a failure to meet any of
       the prongs bars relief.

Id. at 1106, citing, inter alia, Strickland v. Washington, 466 U.S. 668,

(1984); Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa. 2001).

 V. Commonwealth’s Ex Parte Communication with President Judge

       Before reviewing Appellant’s arguments on his first claim of Trial

Counsel’s ineffectiveness, we set forth the following background:

             [Following the 2015 mistrial, a] new trial was scheduled
       before the Honorable Michael J. Williamson, but on the day before
       it was to begin, this case was reassigned . . . to the Honorable
       Marc F. Lovecchio.[10] N.T., 1/28/16 at 5-6. As a result of the
       sudden reassignment . . . Appellant presented an oral motion to
       dismiss [the charges], alleging improper ex parte
       communication between the prosecutor’s office and President
       Judge Nancy L. Butts. Id. at 20. According to Appellant, he was
       prejudiced by the removal of Judge Williamson[, who “may have
       ruled favorably on his pretrial motions.”] Id. at 20-21.

Martin, 1962 MDA 2016 at 8 & n.7.


____________________________________________


10Judge Lovecchio presided over both the January 2018 jury trial and
underlying PCRA proceedings.


                                          - 13 -
J-A16023-21


      On the day of trial, the trial court conducted a hearing and permitted

Appellant to call District Attorney Eric Linhardt, who testified to the following.

The day before, in an unrelated trial, Judge Williamson, a visiting judge,

granted a motion for judgment of acquittal before the Commonwealth

concluded its case-in-chief. N.T., 1/28/16, at 13. That afternoon, District

Attorney Linhardt told President Judge Butts, over the telephone, of his

concern of a “pattern” of “unprofessional behavior and misconduct,” by Judge

Williamson, in each of three trials over three days that week. Id. at 15-16,

18. The District Attorney did not request a particular Judge to be assigned

this case, but instead requested that Judge Williamson be removed from any

other cases that week, including Appellant’s and at least two other cases. Id.

at 16, 19, 26. The trial court denied Appellant’s motion to dismiss the charges,

rejecting Appellant’s contention that the Commonwealth was improperly

“judge shopping.” See id. at 22.

      On direct appeal, Appellant again argued the Commownealth’s ex parte

communication with the President Judge was an impermissible attempt at

judge shopping, and the Commonwealth’s actions created the appearance of

impropriety and warranted dismissal.          This Court disagreed, concluding:

“there [was] no evidence of judge shopping;” there was no evidence the

District Attorney requested Judge Lovecchio preside over this case; instead,

the District Attorney requested that Judge Williamson not preside over any




                                     - 14 -
J-A16023-21


cases; and Appellant failed to prove any prejudice by the reassignment of

Judges. Martin, 1962 MDA 2016 at 18-19.

       Appellant acknowledges this issue — the Commonwealth’s ex parte

communication with the President Judge — was raised on direct appeal, but

now asserts Trial Counsel was ineffective for “arguing the incorrect legal

standard” and claiming prejudice, where “the standard for judge-shopping

does not require proof of prejudice but [instead] the appearance of

impropriety.”    Appellant’s Brief at 22-24.      Appellant further contends Trial

Counsel was ineffective for requesting dismissal of the charges, as the

appropriate     remedy   for   improper   judge    shopping   would   have   been

reassignment of the case back to Judge Williamson. Id. at 23. No relief is

due.

       The PCRA court thoroughly discussed this ineffectiveness claim, with

relevant decisional authority, in its July 21, 2020, opinion.           Appellant,

however, fails to address the court’s reasoning. Instead, as will be true for

Appellant’s remaining issues, he merely presents the ineffectiveness claim to

this Court, as if in the first instance, for review of the underlying merits. See

Walker, 954 A.2d at 1255 (“This Court is an error-correcting court; it is not

an error-finding court.”). In any event, after careful review of the parties’

briefs, the certified record, and relevant authority, we adopt the reasoning of

the PCRA court and conclude no relief is due. See PCRA Ct. Op., 7/21/20, at

21-24 (noting: in denying motion to dismiss charges, trial court found no


                                     - 15 -
J-A16023-21


nexus between District Attorney Linhardt’s action and President Judge Butts’

decision     to   reassign    case;      Appellant    presented     no     evidence    that

Commonwealth requested the case be reassigned to the new trial judge;

Appellant never complained of court misconduct, but instead alleged the

Commonwealth’s misconduct; Superior Court concluded there was no

evidence of “judge shopping” and no undue prejudice; and the fact, that Trial

Counsel may have argued an incorrect legal standard or not requested

reassignment back to Judge Williamson, assumes there was some evidence of

judge shopping, but there was no such evidence).

                     VI. Recording of the Victim’s Statement

      We     first   set   forth   the    following   context     for    Appellant’s   next

ineffectiveness claim; this issue was presented at the September 24, 2020,

PCRA evidentiary hearing. At trial, the trial court granted Appellant’s request

to preclude certain statements within a recorded statement the Victim gave

to police.

      Despite the court’s ruling, the Commonwealth erroneously played
      a portion that . . . the court precluded. Specifically, the jury heard
      the following statement by [the Victim]:

             “I don’t want them to come after me.”

          As soon as this was inadvertently played[, Trial Counsel]
      objected to it again and that objection was sustained.

PCRA Ct. Op., 10/27/20, at 8-9 (italics omitted). See also N.T., 1/28/16, at

164-67.




                                           - 16 -
J-A16023-21


      Presently,    Appellant     acknowledges     Trial   Counsel     made     a

contemporaneous objection, but contends he was ineffective for not also

requesting a mistrial.   Appellant claims the Victim’s statement — “that he

didn’t want ‘them’ to come after him” — “permit[ted] the jury to speculate as

to whether Appellant and/or any . . . associated individuals had threatened or

given [the Victim] reason to fear, particularly where the charges involve

assaultive and violent behavior.” Appellant’s Brief at 28. Appellant further

reasons the fact the Victim would not be testifying, and thus could not be

confronted about the statement, “compound[ed] the prejudice.”            Id.   We

conclude no relief is due.

      We note:

      A motion for a mistrial is within the discretion of the trial court. A
      mistrial upon motion of one of the parties is required only when
      an incident is of such a nature that its unavoidable effect is to
      deprive the appellant of a fair and impartial trial. It is within the
      trial court’s discretion to determine whether a defendant was
      prejudiced by the incident that is the basis of a motion for a
      mistrial.

Commonwealth v. Caldwell, 117 A.3d 763, 774 (Pa. Super. 2015) (en

banc) (citations omitted).      Furthermore, under our ineffective assistance-

framework, with respect to whether an attorney had a reasonable basis for

their actions or inactions, our Supreme Court has stated:

      “Where matters of strategy and tactics are concerned, counsel’s
      assistance is deemed constitutionally effective if he chose a
      particular course that had some reasonable basis designed to
      effectuate his client’s interests.” “A finding that a chosen strategy
      lacked a reasonable basis is not warranted unless it can be
      concluded that an alternative not chosen offered a potential for

                                      - 17 -
J-A16023-21


      success substantially greater than the course actually pursued.”
      A claim of ineffectiveness generally cannot succeed “through
      comparing, in hindsight, the trial strategy employed with
      alternatives not pursued.”

Sneed, 45 A.3d at 1107 (citations omitted).

      At the PCRA hearing, Trial Counsel testified as to his reasons for not

requesting a mistrial: “[t]here were several individuals in the [motel] room at

the time of the alleged incident and the statement could have referenced any

of them[,] if [in fact the Victim] was referring to them[;]” the statement did

not mention Appellant by name; Trial Counsel “did not find the statement

‘objectionable enough’ to warrant a mistrial;” the Victim had already testified

he did not remember anything; and the jury saw photos implicating Appellant

and depicting the Victim’s injuries, as well as the surveillance videos. See

PCRA Ct. Op., 10/27/20, at 9.

      On appeal, Appellant does not address any of this testimony.

Furthermore, the PCRA court reasoned this “very brief and innocuous”

statement did not have an unavoidable effect of depriving Appellant of a fair

trial, “particularly since [his] name was never mentioned[.]” PCRA Ct. Op.,

10/27/20, at 10. The PCRA court also stated it would not have granted any

request for a mistrial. Id. at 10. As Trial Counsel provided reasonable bases

for why he did not request a mistrial, after having already lodged a successful

objection, we do not disturb the PCRA court’s denial of relief on this issue.

See Sneed, 45 A.3d at 1106, 1107.




                                    - 18 -
J-A16023-21


      VII. Calling the Victim to Testify in Defense’s Case in Chief

      In his third claim of ineffective assistance, Appellant asserts: although

his “rights to confrontation may have been deemed to be waived under the

forfeiture by wrongdoing [ruling],” Trial Counsel failed to argue he had a

separate and distinct right to call witnesses and present a defense. Appellant’s

Brief at 29-31, citing Washington v. Texas, 388 U.S. 14, 19 (1967).

Appellant reasons that although he was precluded from cross-examining the

Victim, Trial Counsel should have sought to call him in the defense’s case-in-

chief. Id. at 29-30. Specifically, Appellant points to the Victim’s testimony

at trial that “2012 was dark times for [him. He] was getting high . . . .” Id.

at 30. Appellant states the reasons for the Victim’s “dark times” may have

been “the alleged assault, drug use, coercion by law enforcement, or a number

of other reasons[.]” Id. Appellant insists this issue “could have been explored

during cross-examination or in Appellant’s case-in-chief.” Id. No relief is due.

      We again caution Attorney Stolinas to thoroughly review the PCRA

court’s analysis. The court specifically pointed out that Trial Counsel twice

argued he should be permitted to call the Victim in his case-in-chief. PCRA

Ct. Op., 7/21/20, at 10, citing N.T., 1/28/16, at 111 (Trial Counsel responding

to trial court, “So you’re going to preclude me from calling him on my case in

direct,” and arguing, “[The Victim is] now available in my case in chief.”), 123

(trial court acknowledging defense’s argument that Appellant “should be able




                                     - 19 -
J-A16023-21


to call [the Victim] as a witness”).       The factual premise of Appellant’s

ineffectiveness claim is thus mistaken.

      Second, in focusing on the trial court’s forfeiture by wrongdoing ruling,

Appellant overlooks the court’s companion, but distinct, declaration that the

Victim was unavailable as a witness. See Pa.R.E. 804(a)(3) (“A declarant is

considered to be unavailable as a witness if [they testify] to not remembering

the subject matter[.]”). Our Supreme Court has held an attorney was not

ineffective for not calling an unavailable witness, where that witness appeared

at trial but refused to testify. See Commonwealth v. Malloy, 856 A.2d 767,

782 (Pa. 2004) (“Since [the witness] made himself unavailable/unwilling to

testify, [the defendant’s] claim of ineffective assistance of counsel for failing

to call [the witness] fails for lack of arguable merit.”).

      Finally, there was no further explanation, in the trial testimony, for the

Victim’s statement. Appellant now merely speculates that “coercion by the

police” could have been a reason why “2012 was dark times for” the Victim,

and does not explain how, if true, it would have been relevant to his defense.

See Appellant’s Brief at 30. In support, Appellant refers to the Victim’s 2017

after-discovered evidence/letter, which alluded to Trooper Haven’s “forceful[ ]

and personal agenda against Appellant.” Id. However, this letter was not

signed until a year after trial concluded, and Appellant offers no rationale why

Trial Counsel should have been aware of this issue at the time of trial. See

id. For the foregoing reasons, no relief is due.


                                      - 20 -
J-A16023-21


                VIII. Cross-Examination of Trooper Havens

      We observe Appellant’s six remaining ineffectiveness claims are each

presented with short, conclusory arguments, approximately several lines in

length. Again, none addresses the PCRA court’s well-reasoned opinions for

denying relief, and most overlook other relevant evidence that provides

context for the challenged issue.    We further note with displeasure that

Appellant fails to provide record citations for any of his numerous references

to the trial proceedings.   See Pa.R.A.P. 2119(c) (“If reference is made to

the . . . evidence . . . or any other matter appearing in the record, the

argument must set forth . . . a reference to the place in the record where the

matter referred to appears.”).

      First, Appellant maintains that in an interview with Detective Sorage,

the Victim “expressed distrust and animosity toward . . . Trooper Havens.”

Appellant’s Brief at 32. Reiterating that he was unable to cross-examine the

Victim at trial, Appellant avers Trial Counsel was ineffective for not instead

cross-examining Trooper Havens about these statements by the Victim. Id.

Appellant reasons “[t]his evidence would have tended to impeach Trooper

Havens’ credibility [and] expose his bias against Appellant[.]” Id. This claim

is meritless.

      The PCRA court recounted that at trial, the

      court discussed . . . proposed testimony about why [the Victim]
      was afraid of testifying. [Trial C]ounsel noted that he couldn’t
      cross examine [Trooper] Havens regarding [the Victim’s] state of
      mind and why he said the things he said.

                                    - 21 -
J-A16023-21



PCRA Ct. Op., 7/21/20, at 19, citing N.T., 1/28/16, at 123-24, 126. Appellant

does not challenge this rationale — that Trooper Havens was not competent

to testify about the Victim’s state of mind.

      The PCRA court also noted the trial court had granted a defense motion

to preclude post-assault hearsay statements, made by Appellant, connected

to threats made against the Victim. PCRA Ct. Op., 7/21/20, at 19-20. “By

way of a request for clarification,” the trial court precluded the Commonwealth

from introducing “‘in any form through any witness’ . . . any testimony that

[the Victim] was allegedly scared or threated by [Appellant] or ‘anyone

else.’” Id. at 20 (emphasis added). The PCRA court thus reasoned there was

no arguable merit in Appellant’s present ineffectiveness claim, as “[c]learly,

counsel’s decision to preclude” evidence of his own threats to the Victim

resulted in the defense also “being precluded from offering opposing

testimony.” Id. Again, Appellant does not dispute this reasoning. No relief

is due.

                            IX. Instagram Photo

      At trial, the Commonwealth introduced social media photographs,

posted to Instagram, of Appellant punching the Victim and of the Victim’s

swollen and bloody face.     Presently, Appellant asserts Trial Counsel was

ineffective for not objecting to the admission of another photo, posted to the

account of “Snoop_Rock,” which depicted Appellant “counting a few stacks of

cash.” Appellant’s Brief at 34. Appellant maintains this photograph was not

                                     - 22 -
J-A16023-21


relevant to the instant offenses nor the identity of the perpetrator, but instead,

“tended to show [he] was either a drug dealer or a thief[.]” Id.

      Appellant ignores the PCRA court’s reasoning, that the photograph was

“properly admitted as circumstantial evidence of both [Appellant’s] use of the

nick name Snoop and the authentication of the relevant photographs of [the

Vicitm’s [assault].” PCRA Ct. Op., 7/21/20, at 24. Appellant’s argument, as

to the relevance of the photograph, is thus meritless, and no relief is due.

          X. Trooper Havens’ Testimony About Jessica Brown

      At trial, the Commonwealth played an audiotape of the Victim’s

interview with police. N.T., 1/28/16, at 163-64, 188. There was “talk in the

interview about Snoop’s girlfriend being a person named Jessica Brown,” and

Appellant’s Counsel asked Trooper Havens whether he knew Brown. Id. at

188. The trooper replied: he came to know Brown a year earlier, when the

trooper “was involved in an arrest of [someone] on federal parole for drug

dealing[,] and that person at the time was with” Brown; and as a member of

the “street crimes unit,” the trooper also encountered Brown “on a regular

basis on the street.” N.T., 1/28/16, at 188-89.

      On appeal, Appellant argues this “testimony clearly established that

Jessica Brown was involved with drugs, drug dealing and criminals,” and “[b]y

association[,] unfairly placed Appellant in the same light in front of the jury[.]”

Appellant’s Brief at 35. Appellant contends Trial Counsel was ineffective for

not raising an objection. Id. at 36. No relief is due.


                                      - 23 -
J-A16023-21


      The PCRA court rejected Appellant’s summation that Trooper Havens’

trial testimony established that Brown was “known for drugs, drug dealing and

crime.”   PCRA Ct. Op., 7/21/20, at 16.       The court noted “[t]here was no

testimony whatsoever upon which [such] an inference could be made,” nor

any evidence” as to the length of their relationship, nor the nature of their

relationship, aside from a reference “that she was his girlfriend.”        Id.

Furthermore, Appellant ignores the context in which the testimony was given.

The PCRA court pointed out “[t]he evidence was relevant to establish that

[Appellant] was ‘Snoop[,]’” and “Trooper Havens explained to the jury . . .

how [Brown] may have been involved with [Appellant] in light of the fact that

she was mentioned in the [Victim’s] interview.” Id. We affirm the denial of

relief on this issue on the basis of the PCRA court’s opinion.

                XI. Reference to the Nickname “Snoop”

      Next, Appellant summarizes that “[o]ne of the issues at trial was the

identity of the assailant,” and the identity of the person known as “Snoop.”

Appellant’s Brief at 37. At trial, Trooper Havens was asked whether he had

ever heard Appellant answer to the name, “Snoop.” N.T., 1/28/16, at 190.

Trooper Havens began to respond that he had, earlier that day, “with attorney

Jerry Lynch.” Id. at 190-91. Trial Counsel raised a hearsay objection, arguing

the response would be an out-of-court statement, used to establish a “piece

of evidence in this case.” Id. at 191. When the trial court responded, “I still

don’t understand. How is it an out-of court —,” Trial Counsel withdrew the


                                     - 24 -
J-A16023-21


objection, without any further explanation. Id. Trooper Havens then testified

that earlier that day, during a break in the court proceedings, Attorney Lynch

said,   “[H]i,   Snoop,    how   you   doing,”   and   Appellant    responded     and

“engaged . . . in a greeting back and forth.” Id.

        On   appeal,   Appellant   claims   Trial   Counsel   was   ineffective   for

withdrawing the hearsay objection, and thus “forfeit[ing] a valid evidentiary

objection as well as the right to confront the witness[, Attorney Lynch,] who

contributed to the identification of [A]ppellant.” Appellant’s Brief at 37.

        The PCRA court rejected Appellant’s premise that Trooper Havens’

testimony involved hearsay. The court cited the comment to Pa.R.E. 801, that

“Communications that are not assertions are not hearsay.              These would

include . . . greetings . . . .” PCRA Ct. Op., 7/21/20, at 17, citing Pa.R.E. 801,

cmt.    Furthermore, the court found Appellant was not prejudiced by this

testimony, as “there was an abundance of evidence [at trial] that [Appellant]

went by the nickname Snoop,” including numerous references to Appellant as

Snoop and Appellant’s phone number being associated with the Instagram

account for “Snoop_Rock.” See id. at 18, citing, inter alia, N.T., 1/29/16,

8:40 a.m., at 26. We agree with this analysis, and thus decline to grant relief.

                          XII. Witness Jermaine Mullen

        Next, Appellant alleges Trial Counsel was ineffective for not calling

Jermaine Mullen, who was available and willing to testify, as a witness at trial.

Appellant’s Brief at 38. This issue was one of the two ineffectiveness claims


                                       - 25 -
J-A16023-21


heard at the PCRA evidentiary hearing. We first summarize Mullen’s testimony

at the PCRA hearing: he was with the Victim in the motel room on the day of

the incident.   N.T., 9/24/20, at 19.   Appellant came over, at the Victim’s

request, with other individuals. Id. However, the Victim and Appellant got

into an argument and a physical fight, but these were resolved. Id. at 20.

Prior to Appellant’s leaving, the Victim asked him to take some of items,

including his X-Box game system, to the Victim’s aunt’s house, and Appellant

agreed; a few days later, Mullen saw these same items at the Victim’s aunt’s

house. Id. at 21-22.

      On appeal, Appellant maintains Mullen’s testimony, that Appellant had

taken the Victim’s property to his aunt’s house at his request, would have

negated the theft element for the robbery conviction. Appellant’s Brief at 38.

This claim is meritless.

      Our Supreme Court has explained:

      When raising a claim of ineffectiveness for the failure to call a
      potential witness, a petitioner satisfies the performance and
      prejudice requirements of the Strickland test by establishing
      that: (1) the witness existed; (2) the witness was available to
      testify for the defense; (3) counsel knew of, or should have known
      of, the existence of the witness; (4) the witness was willing to
      testify for the defense; and (5) the absence of the testimony of
      the witness was so prejudicial as to have denied the defendant a
      fair trial. To demonstrate Strickland prejudice, a petitioner
      “must show how the uncalled witnesses’ testimony would have
      been beneficial under the circumstances of the case.” Thus,
      counsel will not be found ineffective for failing to call a witness
      unless the petitioner can show that the witness’s testimony would
      have been helpful to the defense. “A failure to call a witness is
      not per se ineffective assistance of counsel for such decision
      usually involves matters of trial strategy.”

                                    - 26 -
J-A16023-21



Sneed, 45 A.3d at 1108-09 (citations omitted).

      First, Appellant ignores Trial Counsel’s testimony about his reasons for

not calling Mullen, namely counsel’s “serious reservations” about Mullen’s

credibility, and the fact Mullen’s statement was inconsistent with the

surveillance video. N.T., 9/24/20, at 6, 7. Trial Counsel recalled that prior to

the first trial (that ended in a mistrial), Mullen told him “nothing happened,”

but after the first trial, Mullen “was all over the place,” changed his story, and

stated there was an altercation but the Victim was the aggressor. Id. at 5-6.

Trial Counsel advised Appellant he believed Mullen was “a wild card.” Id. at

6. Importantly, Appellant does not address the PCRA court’s crediting this

testimony and concluding Trial Counsel had a reasonable basis for not calling

Mullen. See PCRA Ct. Op., 10/27/20, at 7.

      Second, Trial Counsel testimony is supported by Mullen’s own testimony

at the PCRA hearing.      Mullen acknowledged that he was interviewed by

Trooper Havens prior to the first trial. At this time, Mullen stated he did not

see anyone fight on the day of the incident, but the Victim “was already beat

up before [Appellant] arrived” at the motel. N.T., 9/24/20, at 26. Mullen

conceded that statement was inconsistent with his PCRA hearing testimony —

that the Victim and Appellant fought in the motel room. Id. To this end, the

PCRA court opined:

      [Appellant’s claim] assumes that the jury would have found Mullen
      credible. The court cannot reach such a conclusion, as the court
      did not find Mullen credible. Mullen had crimen falsi convictions

                                     - 27 -
J-A16023-21


     and his version of the events changed. The prosecutor would have
     effectively cross-examined Mullen by utilizing his recorded
     statement against him. Mullen’s statements were riddled with
     [n]ot only internal inconsistences, but . . . also inconsistencies
     with . . . the other physical evidence in this case. . . .

See PCRA Ct. Op., 10/27/20, at 6-7.

     In light of the foregoing, Appellant fails to show, on appeal, that Trial

Counsel had no reasonable basis for not calling Mullen at trial. See Sneed,

45 A.3d at 1108-09. Thus, no relief is due.

               XIII. Commonwealth’s Closing Argument

     Appellant’s final ineffectiveness claim focuses on Trial Counsel’s alleged

failure to object to the Commonwealth’s closing argument:

     I just want to again remind you that this is the community that
     you all live in, and when a guy like [Appellant] assembles a group
     of people like that and does something this violent in broad
     daylight and walks away with stolen property casually like it’s no
     big deal it’s up to you, the citizens of this community to stop him
     in his tracks and say, you’re not going to do something like this in
     my community. It’s up to you. You’re not going to carry a gun
     around in my community and use it for purposes like this. You’re
     not going to knock someone unconscious and leave him on the
     floor bleeding without calling for help. Today is the day for you to
     send a message that nobody is above the law so I would urge you
     to hold [Appellant] responsible for what he’s done and find him
     guilty of all counts.

Appellant’s Brief at 40, quoting N.T. Closing Arguments & Jury Charge,

1/29/16, at 42. Appellant contends these statements “invited the jurors to

convict [him] on the basis that it was necessary . . . to prevent senseless

violence in their community.” Appellant’s Brief at 40. In doing so, Appellant

maintains, “the prosecutor encouraged the jury to deliberate on an issue not


                                    - 28 -
J-A16023-21


before it.” Id., citing Commonweatlh v. Cherry, 378 A.2d 800 (Pa. 1977).

No relief is due.

      The PCRA court considered the principle, “Prosecutorial remarks

encouraging a jury to ‘send a message’ to the defendant, rather than the

community or criminal justice system, do not invite consideration of

extraneous matters and are not misconduct.” PCRA Ct. Op., 7/21/20, at 31,

quoting Commonwealth v. Patton, 985 A.2d 1283, 1288 (Pa. 2009). The

court found the Commonwealth’s remarks were made in this context — “to

send a message to [Appellant] that he was not above the law and to hold

him responsible for his actions. He did not ask the jurors to send a message

to the community or the justice system.” PCRA Ct. Op., 7/21/20, at 31. The

court also found the Commonwealth’s “passion and oratorical flair” were

proper. Id. See Patton, 985 A.3d at 1287 (“It is well settled a prosecutor

may employ oratorical flair in arguing to the jury. Such arguments do not

constitute prosecutorial misconduct when the remarks are based upon the

evidence or proper inferences deduced therefrom.”).

             XIV. After Discovered Evidence: Victim’s Letter

      Next, Appellant asserts a letter by the Victim, signed on February 10,

2017, was exculpatory and entitled him to a new trial. We first set forth the

verbatim contents of this letter:

      On the incident regarding me and [Appellant]. I don’t recall ever
      seeing [Appellant] involve in the situation. Any suggestion made
      is due to [T]rooper [H]aven[s] forcefull and personal agenda
      towards [Appellant]. Haven[s] told me has wanted [Appellant]

                                    - 29 -
J-A16023-21


     ever since he step foot in his town. Which lead me to believe it
     was unusual. This was obvious by forcing his way into relatives
     homes unwarranted with no adult present, also his constant
     threats.

Un-Sworn Affidavit by Noor Ford, 2/10/17. Appellant contends this evidence

establishes bias and motive on the part of Trooper Havens, and would have

changed the outcome of the trial “because there would be direct evidence from

the [V]ictim contradicting the Commonwealth’s case.” Appellant’s Brief at 42.

We affirm on the basis of the PCRA court’s opinion.

     This Court has stated:

     In order to obtain relief on a substantive after-discovered
     evidence claim, [under 42 Pa.C.S. § 9543(a)(2)(vi),] a petitioner
     must demonstrate that: (1) the evidence has been discovered
     after trial and it could not have been obtained at or prior to trial
     through reasonable diligence; (2) the evidence is not cumulative;
     (3) it is not being used solely to impeach credibility; and (4) it
     would likely compel a different verdict. The substantive merits-
     based analysis is more demanding that the analysis required by
     the “new facts” exception to establish jurisdiction.

Commonwealth v. Diggs, 220 A.3d 1112, 1117 (Pa. Super. 2019) (citations

omitted).

     The PCRA court, citing Diggs, found:

     [Appellant] cannot sustain this claim because he has not pled nor
     can he prove [the evidence] could not have been obtained prior
     to trial through reasonable diligence. While the [letter] may be
     new, the information contained in it is not. Furthermore, a
     substantial portion of the information would have been used to
     solely impeach the credibility of Trooper Havens.




                                    - 30 -
J-A16023-21


PCRA Ct. Op., 7/21/20, at 28. Appellant does not address any of this analysis,

which we determine to be sound. Accordingly, we affirm the denial of relief

on this claim.

                          XV. Cumulative Impact

      In his final issue, and first claim of PCRA court error, Appellant avers the

PCRA court erred in holding the cumulative impact of Trial Counsel’s alleged

errors did not violate his Sixth, Eighth, and Fourteenth Amendment rights.

Appellant maintains “[t]he cumulative effect is that [he] was denied his right

to a fair trial[.]” Appellant’s Brief at 44. We disagree.

      This Court has stated:

      It is well-settled that no number of failed ineffectiveness claims
      may collectively warrant relief if they fail to do so individually.
      Accordingly, where ineffectiveness claims are rejected for lack of
      arguable merit, there is no basis for an accumulation claim. . . .

Commonwealth v. Smith, 181 A.3d 1168, 1187 (Pa. Super. 2018) (citations

omitted).

      We incorporate our above discussion and reiterate Appellant has failed

to establish arguable merit to his ineffectiveness claims. Accordingly, we do

not disturb the PCRA court’s denial of relief.

                               XVI. Conclusion

      For the foregoing reasons, we affirm the October 27, 2020, order of the

PCRA court denying Appellant’s PCRA petition.

      Order affirmed.




                                     - 31 -
J-A16023-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/05/2022




                          - 32 -